 
 
Exhibit 10.1


AMENDMENT TO ZST DIGITAL NETWORKS, INC. 2010 OMNIBUS INCENTIVE PLAN
 
AMENDMENT NO. 1
TO
ZST DIGITAL NETWORKS, INC.  2010 OMNIBUS INCENTIVE PLAN
 
The following constitutes Amendment No. 1 to the 2010 Omnibus Incentive Plan
(the “Plan”) of ZST Digital Networks, Inc.  (the “Company”).  This amendment
increases the total number of initially authorized shares of Common Stock
reserved and available for issuance under the Plan from 500,000 shares by
500,000 shares so that the Plan authorizes a total of 1,000,000 shares.
 
Pursuant to the approval of the Board of Directors dated July 15, 2011 and
stockholder approval on August 17, 2011, Section 4.01 of the Plan shall be
deleted in its entirety and replaced with the following:
 
4.01.     Number of Shares Issuable.  The total number of shares authorized to
be issued under the Plan shall be One Million (1,000,000) shares of Common
Stock.  The foregoing share limit shall be subject to adjustment in accordance
with Section 11.07.  The shares to be offered under the Plan shall be authorized
and unissued Common Stock, or issued Common Stock that shall have been
reacquired by the Company.


IN WITNESS WHEREOF, pursuant to the due authorization and adoption of this
amendment to the Plan by the board of directors and stockholders on the day and
year set forth below, the Company has caused this amendment to the Plan to be
duly executed by its duly authorized officer.
 
Dated:  August 17, 2011



 
ZST Digital Networks, Inc.
   
a Delaware corporation
             
 
By: 
 
    /s/  Zhong Bo
     
Name: 
Zhong Bo
     
Title:
Chief Executive Officer and
       
Chairman of the Board of Directors
 

 